DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasai et al (2012/0279944).

    PNG
    media_image1.png
    766
    805
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    736
    511
    media_image2.png
    Greyscale

Regarding claim 1, Kasai et al disclose [see Figs 1 and 3 above] a testing device that brings a contact terminal into electrical contact with an electronic device formed on an inspection object (wafer W) so as to inspect the electronic device, the testing device Note below] transmitting light flows, configured to [see Note 2 below] mount the inspection object (W) thereon, and having a side which is opposite a placement side of the inspection object (W) and formed by a light transmission member (light transmitting members 18a and 18b); a light irradiation mechanism (LED arrays 34) having LEDs (LEDS 33) disposed to face a surface on the side opposite the placement side of the inspection object (W) of the mounting table (4a and 4b), the LEDs (33) being directed toward the inspection object (W); and a controller (control boxes 37a and 37b) configured to control heat absorption by the coolant and heating by light from the LEDs (33) so as to control a temperature of the electronic device [via wafer W] to be inspected, wherein the controller (37a and 37b) is configured to: control a light output from the LEDs (33) based on at least a measured temperature [via temperature sensor 14] of the electronic device [via wafer W] to be inspected: and control the heat absorption by the coolant based on the light output of the LEDs (33).
[Note: Claim limitations that employ phrases of the type “capable of” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. See also MPEP 2111.04].
[Note 2: Claim limitations that employ phrases of the type “configured to” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform. See also MPEP 2111.04].
Note 2 above]: control an output of the LEDs (33) such that the temperature of the electronic device [via wafer W] to be inspected becomes constant; and control the heat absorption by the coolant such that the output of the LEDs (33) becomes constant.
Regarding claim 3, Kasai et al disclose wherein the controller (37a and 37b) is configured to [see Note 2] control, based on the measured temperature [via temperature sensor 14] of the electronic device to be inspected [via wafer W] and a measured temperature of the mounting table (4a and 4b), the output of the LEDs (33) such that the temperature of the electronic device to be inspected [via wafer W] becomes constant.
Regarding claims 4 and 5, Kasai et al disclose wherein the controller (37a and 37b) is configured to [see Note 2 above] control the heat absorption by the coolant such that the output of the LEDs (33) becomes constant by controlling a flow rate of the coolant.
Regarding claims 6 and 7, Kasai et al disclose wherein the controller (37a and 37b) is configured to [see Note 2 above] control the heat absorption by the coolant by switching between execution and interruption of supply of the coolant [via control boards 42] based on whether the output of the LEDs (33) exceeds a predetermined value.
Regarding claims 8 and 9, Kasai et al disclose wherein the controller (37a and 37b) causes the predetermined value to have a hysteresis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kasai et al (U.S. Pub. No. 2010/0038833) - Provided is an annealing apparatus, which is free from a problem of reduced light energy efficiency resulted by the reduction of light emission amount due to a heat generation and capable of maintaining stable performance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858